DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/10/22 has been entered in the case. Claims 1-10, 14-16 are pending for examination; claims 11-13 are withdraw.
Note: the newly added claims 15-16 recite that: wherein the controller is configured to consider the history in a cluster of subgroups and the averages and/or moving sums are calculated for each of the clusters.  This limitation of claims 15-16 has described in non-elected species Fig. 3, also see para [0097] in the original specification.  
Therefore, the claims 15-16 should be withdrawn from the original presentation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 14 (also claims 15-16, Note: the claims 15-16 should be withdrawn, as discussed above) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 20 state that: the history is clustered and the statistical analysis considers averages and/or moving sums, without providing any supporting interconnecting mechanical elements to get the result. For example: averages and/or moving sums of which element (e.g. missing steps or moving rotation...) is that.  Although in the para [0096] of the original specification states that: steps R08 to R11 as explained before, the considered history is clustered in several subs groups (e.g. size 100 data points) and the averages/moving sums are calculated for each of these cluster.   With the statement in the para [0096] of the original specification, it is not clear how to make or use the invention because one having ordinary skill in the art would not know how to get the claimed result or how to make the claimed invention requires of averages and/or moving sums.
Additionally, one having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine what design to use (to calculate the averages and/or moving sums).  Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include explains or provide examples without undue experimentation due to the broad nature of the claims.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of calculating averages and/or moving sums (of which element?) and thus the invention is not enabled.
In addition, in the elected species of Fig. 2, para [0081] in the original specification, has described the steps a)-d) of the claims 1 & 14; wherein the history of consecutive drive control sequences in computed with the accumulated missed steps numbers, but does not include a step of using the clustered history and statistical analysis considers averages and/or moving sums, as required in the claims 1 & 14. 
It is noted that the limitation “the history is clustered and the statistical analysis considered averages and/or moving sums” has described in the non-elected species of Fig. 3; wherein the Fig. 3 shows operational flow for determining a drive member position, but not for detecting a blockage or occlusion, as described in Fig. 2 or in steps a-d in claims 1 & 14. Nowhere in the Fig. 3 discloses the combination of steps a-b (of claims 1 & 14) and the limitation “where in the history is clustered and the statistical analysis considered averages and/or moving sums.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The limitation “wherein the history is cluster and the statistical analysis considers averages and/or moving sums” is vague.  The limitation “averages and/or moving sums” is vague.  It is unclear to Examiner that what parameter is using to calculate the “averages”.  Does Applicant mean the “averages” of total missed steps number? The limitation: “moving sums” is vague. It is unclear to Examiner that how is “moving sums” being calculated, based on what element/component? For example: the moving sums of missed steps number or the moving sums of the rotations of the motor... and so on. 
Examiner realizes that the limitation “wherein the history is cluster and the statistical analysis considers averages and/or moving sums” has not described anywhere in the elected species of Fig. 2.  Instead of that, the limitation above has described in the non-elected species of Fig. 3.  If in that the case, 
It is noted that the general policy of the Office that the applicant is not permitted to shift the claim another invention/species after an election is made and an Office action on the merits is made on the election invention.  See MPEP § 821.03.  Therefore, the limitation “wherein the history is cluster and the statistical analysis considers averages and/or moving sums” should be removed. 

Claim 8 recites the limitation "ii) the missed steps value" in line 6. There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-2, 4-8 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yodfat et al. (US 2012/0192951).
Note: the limitation “wherein the history is clustered and the statistical analysis considers averages and/or moving sums” is interpreted in multiple options such as: option 1) wherein the history is clustered and the statistical analysis considers averages and moving sums; option 2) wherein the history is clustered and the statistical analysis considers averages or moving sums.  In option 2) further interpreted such as: option 2a) wherein the history is clustered and the statistical analysis considers averages; option 2b) wherein the history is clustered and the statistical analysis considers moving sums.
For examining purpose, Examiner interprets broadest meaning such as:  wherein the history is clustered and the statistical analysis considers moving sums (e.g. total numbers of moto cycles).
Regarding claims 1 & 14, Yodfat discloses a drive controller 1600 or 132 for an ambulatory infusion device drive having a stepper motor, the drive controller configured to repeatedly execute a drive control sequence, comprising: 
a) actuating the stepper motor 225, para [0015], to a execute a requested number of steps (expected number of rotations N1, para [0123], also see step 604 in Fig. 7) in a current drive control sequence; 
b) receiving a drive member position (via a sensor 138 configured to monitor the driving mechanism’ operation/position..., plunger position with the reservoir, para [0107]; the sensor is monitoring the plunger’s position, movement e.g., rotation of other component of the driving mechanism, e.g. gears, shaft..., para [0117]) that indicates an actual position of a drive member following the actuation; 
c) computing an executed steps number (actual number of rotations, para [00123]) from the drive member position, also see step 606 in Fig. 7; 
d) computing a missed steps number for the current drive control sequence, see step 608 in Fig. 7, which is the difference between the requested number of steps and the executed steps number (e.g. the number of missing rotations M1 is calculated 608, e.g., by subtracting the actual number of rotations from the expected number of rotations N1, para [0123]; 
e) determining when the ambulatory infusion device drive is blocked based on a statistical evaluation of a time-distribution (after number of times, at least two times being calculated of missed steps number, M1, M2, see steps 610, & 616 in Fig. 7) of the missed steps number over a history of drive control sequences, also see para [0123-0127].  As best as understood, wherein the history is clustered (e.g. group of missing steps) and the statistical analysis considers moving sums (of proper rotation counter, [Symbol font/0x53]p or the faulty rotation counter [Symbol font/0x53]p, para [0133]); or the moving sums of the motor cycles, such as for example: ten motor cycles, as described in para [0130]); and
f) generating a signal for occlusion, see step 624 in Fig. 7.  
Yodfat does not specifically discloses that providing an alarm signal for occlusion.  However, Yodfat discloses in the Back Ground of The Invention that it is well-known in the art that the system provides an alarm for occlusion trigger to alert user beware the occlusion condition, para [0010].  Therefore, a person skilled in the art would recognize that the Yodfat system can be included the alarm signal for notification of an occlusion trigger. 
Regarding claim 2, Yodfat discloses wherein the history of drive control sequences is time-limited.  For example: after the number of missing rotations during movement M2 is determined, it compares to a threshold to indicate occlusion or other issue, para [0125] or M1 & M2 in steps 610 & 618 in Fig. 7.  
Regarding claim 4, wherein the drive controller is further configured to determine when an estimator for a threshold quantile (THRESHOLD4, THRESHOLD5 in Figs. 6) of a distribution of the missed-steps number M1 & M2 over a limited history exceeds a predetermined missed steps threshold, para [0124-0125].  
Regarding claim 5, wherein the drive member position (via sensor 138) is an absolute rotatory position of the drive member.  
Regarding claim 6, wherein the drive controller is further configured to: determine if the current drive control sequence has been correctly executed and increase or decrease a counter value based on the comparison (comparing M1 with THRESHOLD4 value (either increase or decrease).  For example: calculate mission rotations M1 (e.g. a counter value, step 608) and then comparing M1 > THRESHOLD4, in step 610, if M1 (the counter value) < THRESHOLD4, then the controller is returning back to step 602 for continuing to calculate number of motor rotations (N1).  In other words, the current drive control sequence has been correctly executed. 
Regarding claim 7, wherein the drive controller is further configured to:
e') determine if the missed steps number M1 exceeds a first missed steps threshold (e.g. M1> THRESHOLD4, step 610 and YES status, in Fig. 7); and 
e'1) when the missed steps number M1 does not exceed the first missed steps threshold,  (e.g. M1> THRESHOLD4, step 610 and NO status, in Fig. 7) decrease a score value by a score decrease value (e.g. the number of missing rotations M1 is calculated 608, e.g., by subtracting the actual number of rotations from the expected number of rotations N1; wherein the M1 = score value is decreased or in small value than the threshold/ THRESHOLD4); and 
e'2) when the missed steps number M1 exceeds the first missed steps threshold THRESHOLD4 (e.g. M1 < THRESHOLD4, step 610 and YES status, in Fig. 7)  increase the score value by a score increase value; wherein determining when the ambulatory infusion device drive is blocked includes determining if the score value exceeds a score value threshold (e.g. the number of missing rotations M1 is calculated 608, e.g., by subtracting the actual number of rotations from the expected number of rotations M1; wherein the M1 = score value is increased or in larger value than the threshold/ THRESHOLD4).
Regarding claim 8, wherein the score increase value may be either of a first score increase value and a second score increase value and the drive controller is configured, in step (e'2) to, when the missed steps number exceeds the first missed steps threshold: 
(i) determine whether the missed steps number exceeds a second missed steps threshold (M2 > THRESHOLD5, step 618); 
(ii) when the missed steps value exceeds the second missed steps threshold (e.g. when M2 > THRESHOLD5, step 618 and YES in Fig. 7), increase the score value by the second score increase value (e.g. the number of missing rotations M2 is calculated 616, e.g., by subtracting the actual number of rotations from the expected number of rotations M2; wherein the M2 = score value is increased or in larger value than the threshold/ THRESHOLD5); and 
(iii) when the missed steps value does not exceed the second missed steps threshold (e.g. when M2 > THRESHOLD5, step 618 and NO, in Fig. 7), increase the score value by the first score increase value (e.g. the number of missing rotations M2 is calculated 616, e.g., by subtracting the actual number of rotations from the expected number of rotations M2; wherein the M2 = score value is increased or in larger value than the threshold/ THRESHOLD5).

Response to Arguments
Applicant's arguments filed 05/10/22 have been fully considered but they are not persuasive. 
Applicant argues that the prior art Yodfat fails to disclose the step e) of the claim 1 (and similarly claim 14) such as: determining when the ambulatory infusion device is blocked based on a statistical evaluation of a time-distribution of the missed steps number over a history of drive control sequences, wherein the history is clustered and the statistical analysis considers averages and/or moving sums.
In response, as mentioned the above, the limitation in step e) of claim 1 (and similarly to claim 14) involve(s) 112, 1st and 2nd paragraph issues.  In addition, the limitation “wherein the history is clustered and the statistical analysis considers averages and/or moving sums” has described in the non-elected species of Fig. 3 but not in the elected species of Fig. 2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783